Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 09/14/2020, 12/15/2020, 12/30/2022, and 01/13/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “a surface extending from the cylindrical portion of the holder substantially in a vertical direction” in line 3. The meaning of the limitation with regard to “vertical direction” is unclear. It is suggested amending the limitation to read as “a surface extending from the cylindrical portion of the holder substantially in a radial direction” to clearly define the invention. Appropriate correction is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, 11-12, and 14  is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by D1 (JP 63 312570; Applicant admitted prior art). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. For simplicity, wherever possible applicant’s reference numerals are used in the annotated Figure. 
As to Claim 1, D1 discloses a seal device (Figure 1 and as shown below) for sealing a space between a housing (H) and a rotating shaft (D1 discloses an oil seal [¶ 0001] and housing H, and it is inherent to have the oil seal disposed between a housing and a rotating or reciprocating component; For instant, US 2013-0228978 shows a sealing device 100 between housing 30 and shaft 21), comprising: 
a seal member (3); and 
a holder (1) having a cylindrical portion (4b) and configured to retain the seal member (3), the cylindrical portion (4b) of the holder being press-fitted into a shaft hole provided in a housing (holder 1 is crimp-fitted to the housing H; ¶ 0001), 

the shaft hole of the housing (H) has a tapered portion (as shown below) having an annular shape and forming one end portion of the shaft hole to guide an insertion of the holder into the shaft hole, and 
the protruding portion (4a) is provided on an inner diameter side of the tapered portion (the diameter of the tapered surface of the tapered portion defines the inner diameter of the tapered portion; Figure 1 and as shown below.)



    PNG
    media_image1.png
    851
    770
    media_image1.png
    Greyscale

  

As to Claim 2, D1 discloses the seal device according to claim 1, wherein the protruding portion is spaced apart from an inner surface of the tapered portion in an axial direction in a state where the seal device is assembled to the housing.  

As to Claim 3, D1 discloses the seal device according to claim 1, wherein an end surface of the protruding portion and an end surface of the cylindrical portion of the holder in a radial direction coincide with each other (as shown above.)

As to Claim 4, D1 discloses the seal device according to claim 1,wherein a protrusion dimension (K1) of the protruding portion from the cylindrical portion of the holder is smaller than a thickness (t13a) of the cylindrical portion (as shown below).  

As to Claim 5, D1 discloses the seal device according to claim 1, wherein an end portion of the protruding portion, which faces the tapered portion, has a surface extending from the cylindrical portion of the holder substantially in a vertical direction (as shown above).  

As to Claim 7, it is rejected as applied to claim 3 above. 

As to Claim 8, it is rejected as applied to claim 4 above. 

As to Claim 9, it is rejected as applied to claim 5 above.

As to Claim 11, it is rejected as applied to claim 4 above. 

As to Claim 12, it is rejected as applied to claim 5 above. 

As to Claim 14, it is rejected as applied to claim 5 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 10, 13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (JP 63 312570; Applicant admitted prior art) alone. Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. For simplicity, wherever possible applicant’s reference numerals are used in the annotated Figure.
As to Claim 6, D1 discloses he seal device according to claim 1, with tapered portion having an inclination angle with respect to shaft hole (Figure 1 and as shown above), except for the inclination angle of the tapered portion with respect to the shaft hole is 45 degrees or less. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the inclination angle of the tapered portion with respect to the shaft hole is 45 degrees or less, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One skill in the art would realize that having an inclination angle of the tapered portion with respect to the shaft hole is 45 degrees or less would facilitate guiding the assembly.  

As to Claim 10, it is rejected as applied to claim 6 above.

As to Claim 13, it is rejected as applied to claim 6 above. 

As to Claim 15, it is rejected as applied to claim 6 above. 

As to Claim 16, it is rejected as applied to claim 6 above. 

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There are no suggestions in the prior art of record for combining any of the references to arrive at as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675